Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 19, 2021 has been entered.

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Oct. 19, 2021. Claims 1-9, 11-14, 16-32 and 34-36 are pending. Claims 30-31 are withdrawn. Claims 1-9, 11-14, 16-29, 32 and 34-36 are currently examined. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-9, 11-14, 16-29, 32 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Base claim 1 is directed to method of screening and treating a subject for a tumor, the method comprising selecting a subject having or being at increased risk of developing a tumor, and administering a treatment to the subject effective to treat the tumor, wherein:
a) the selecting comprises identifying the subject as the source of a biological sample comprising an amount of cell-free nucleic acid from an Epstein-Barr virus (EBV) above an adjusted threshold;
b) the adjusted threshold is higher than a predetermined baseline threshold based on one or more of the following:
(i) age of the subject is above a baseline age;
(ii) smoking status of the subject is a smoker; or
(iii) ambient temperature on a day the sample was collected below a baseline temperature;
c) the predetermined baseline threshold is a threshold amount of EBV cell-free nucleic acid for reference biological samples from reference subjects with a known tumor and without regard to any of reference subject age, reference subject smoker status, or reference ambient temperature; and
d) the treatment is selected from the group consisting of: chemotherapy, radiation therapy, surgery, and antibody therapy. 

A) The claimed method encompasses the steps of “selecting a subject having or being at increased risk of developing a tumor, and administering a treatment to the subject effective to treat the tumor.” The method appears to require a “selecting” step that is reminiscent of screening for a subject with a tumor or at increased risk of developing a tumor. On the other hand, the claimed method specifies an “administering a treatment” step to the subject effective to treat the tumor. The claimed method encompasses two distinct situations: (1) the subject is with a tumor, and (2) the subject is considered as being at increased risk of having a tumor (but does not have a tumor yet). The claim does not appear to distinguish between the above two distinct situations in administering a treatment “effective to treat the tumor” (that is selected from the group consisting of: chemotherapy, radiation therapy, surgery, and antibody therapy, as specified in step d) of claim 1). It is noted that it might not be a reasonable clinical practice to administer the claimed treatment to a subject considered as having an increased risk of developing a tumor who does not yet have a tumor. Therefore, it is not clear whether claimed method encompasses administering the treatment specified in d) to a subject considered as having an increased risk of developing a tumor.
B) Claim 1 specifies “the selecting” as comprising “identifying the subject as the source of a biological sample comprising an amount of cell-free nucleic acid from an Epstein-Barr virus (EBV) above an adjusted threshold”. This limitation is not clear on how the subject is identified as a source of a biological sample comprising an amount of cell-free nucleic acid from an Epstein-Barr virus (EBV) above an adjusted threshold. E.g., such an identifying step may be via an assay on a biological sample obtained from 
Additionally, this limitation specifies “an amount of cell-free nucleic acid from an Epstein-Barr virus (EBV) above an adjusted threshold”. This limitation is based on determination of “an adjusted threshold”.  However, even though the term is defined in b) of claim 1, the definition of the term “adjusted threshold” depends on definition of “a predetermined baseline threshold” which is not clearly and exclusively defined. See discussion below.
C) Claim 1 appears to define the term “adjusted threshold” as a value higher than a predetermined baseline threshold based on one or more of the following: (i) age of the subject is above a baseline age; (ii) smoking status of the subject is a smoker; or (iii) ambient temperature on a day the sample was collected below a baseline temperature.” The claim does not clearly specify how a “predetermined baseline threshold” can be determined based on the three recited factors (age, smoking status and ambient temperature on a day the sample was collected). Additionally, two of the three factors on which the predetermined baseline threshold is based on, i.e., a baseline age and a baseline temperature, are not specified. E.g., it is not clear what a baseline age can be. Should it be 20, 30, 40, or any other value? Should the baseline temperature be 20 oC, 25 oC, 30 oC, or any other temperatures favored by a specific investigator? Therefore, the term “adjusted threshold” is not clear because the terms that are used to determine it are not clear.
D) Claim 1 recites “c) the predetermined baseline threshold is a threshold amount of EBV cell-free nucleic acid for reference biological samples from reference 
The limitation recites reference subjects with a known tumor but does not specify geographic or population characteristics of reference subjects and how a general baseline threshold should be predetermined. E.g., the limitation does not make it clear if the baseline line threshold (of cell-free EBV nucleic acid in a sample) should be determined based on a certain population of reference subjects with a specific tumor type, how values for the amounts obtained from individual reference subjects should be processed (e.g., simple average, weight average, or any other calculation methods?). Therefore, according to the current definition, the term “predetermined baseline threshold” can be arbitrary and may vary according to preferences of investigators.
In summary, the base claim 1 is directed a method of screening and treating a subject, comprising two steps of selecting a subject having or being at increased risk of developing a tumor, and administering a treatment to the subject effective to treat the tumor. The limitations a)-c) describe or define the selecting step and terms that are critical in the description or definition of the selecting step. As indicated above, these critical terms appear are not clearly defined, can be arbitrary, and can be variable based on preferences or study situations of a particular investigator.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-14, 16-29, 32 and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As indicated above in the 112(b) rejection, these claims are directed to a method of screening and treating a subject, comprising two steps of selecting a subject having or being at increased risk of developing a tumor, and administering a treatment to the subject effective to treat the tumor. The limitations a)-c) describe or define the selecting step and terms that are critical in the description or definition of the selecting step. The 
The specification does not clearly define the term “adjusted threshold” in a way for one of ordinary skill in the art to perceive what value or range of values it can be or how it can be experimental obtained based on existing knowledge. The specification teaches “[0121] The baseline threshold plasma EBV DNA level is set at 100,000 copies/mL. However, given that the woman is a smoker, the threshold is set 10% higher, to 110,000 copies/mL. The amount of plasma EBV DNA detected in the woman is 100,500 copies/mL. Given that this is lower than the adjusted threshold, this woman is not suspected of having NPC and no further screening is performed.”  This teaching shows an example for a “baseline threshold” of plasma EBV DNA level which appears to be arbitrarily set at 100,000 copies/ml. It also appears to set an “adjusted threshold” arbitrarily for a presumed woman smoker to be 110,000 copies/ml, 10% higher than the “baseline threshold.” However, this teaching does not provide sufficient guidance on how a meaningful threshold can be determined in the real world to be used in the method as claimed.
Considering the state of the art and limited teachings in the specification, it is deemed that undue efforts, including study designing, planning and experimentation, would be required to successfully make and use the claimed method. Therefore, the specification does not provide proper written description for the invention as claimed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIANXIANG ZOU/Primary Examiner, Art Unit 1648